Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 01/04/2021 have been entered. Claims 1- 20 are pending. 
Response to Amendments and Arguments
Rejections of claims 18-20 under 35 U.S.C. 101 are withdrawn based on applicant’s amendments made in the claims.
Rejections of claims 7-8 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on applicant’s amendments made in the claims.
Applicant's arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED, et al. ("KH1&2: Addressing Open Issues for Solution1", SA WG2 Meeting# 129bis S2-1811733, 20 November 2018), hereinafter (”Qualcomm_ S2-1811733”), in view of Cai, et al. (US 2020/0367201 A1), hereinafter (“Cai”).

Claim 1
	Qualcomm_ S2-1811733 discloses a method for cell selection or reselection, comprising: performing, by a terminal, cell selection or cell reselection based on first information, the first information being Non-Public Network (NPN) related information (section 6.1.1, The solution addresses key issue #1 ("Network discovery, selection and access control for non-public networks") and key issue #2 (Network Identification for non-public networks"). The solution supports the following network types: stand-alone non-public networks, etc., the solution is based on the following principles: Identities - A Non-public network ID (NPN-ID) identifies a non-public network, etc., the following information PLMN ID identifying non-public networks, etc., List of NPN-IDs per PLMN-ID identifying the non-public networks the cell provides access to, etc., UE perform network selection between gNBs broadcasting different NPN-IDs or between NBs broadcasting the same NPN-IDs).
Qualcomm does not expressly disclose the information broadcasted in said SIB comprising a Tracking Area (TA) identifier corresponding to the NPN.
However in the same field of endeavor, Cai discloses a wireless access point configured to assists wireless user devices when the user devices select wireless communication networks, wherein a baseband unit in the wireless access point generates a broadcast block that comprises a cell identifier for the wireless access point, wireless communication network identifiers, and network selection information that individually characterizes the wireless communication networks. The network selection information may comprise individualized access parameters for different Land Mobile Networks (PLMNs), etc. (see abstract). Cai specifically discloses: In wireless access point 110, baseband unit 112 receives network information over network links 103 from a provisioning system in network elements 120. The network information indicates wireless communication networks and individual network selection information for each of the wireless communication networks. The wireless communication networks might PLMNs, VPNs, network slices, and/or the like. The network selection information may comprise Cell Selection Information, Cell Access Related Information, User Access Class Barring Information, Neighbor Cell Configuration Information, and/or the like. Baseband unit 112 generates a broadcast block for wireless signal 101. The broadcast block contains a wireless network cell identifier for wireless access point 110 like a Physical Cell Identifier broadcast a 5GNR SIB1 that characterizes PLMNs to assist 5GNR UE 400 with PLMN selection, etc., the Cell Access Related Information indicates the Tracking Area Codes (TACs) and cell status for each of the PLMN IDs, etc., for each of the PLMN IDs, the SIB1 also specifies the Cell Selection Information (see fig. 6 and pars. 0043-0044).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing of the present invention to modify the broadcasted non-public network (NPN) related information by including additional information that characterize the NPN, such as tracking area code, etc., as taught by Cai, so as to assist the user equipment in selecting the best NPN using individual selection information, as suggested by Cai above.

	Claim 2
	Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein the first information further comprising: a cell identifier corresponding to the NPN. (Qualcomm_ S2-1811733, Section 1.1, the presence of the list of NPN-Is in SIB already indicates that the cell is as part of a non-public network; section 6.1.1, the following information is broadcasted in SIB by gNBs providing access to a non-public network: 

Claim 3
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein the terminal comprises: a terminal having a first attribute. (Qualcomm_ S2-1811733, Section 6.1.1, UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for, etc., subscriber of a non-public network is identified based on a NAI. The realm part of the NAI may include the NPN-ID of the non-public network).

Claim 4
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 3, wherein the terminal having the first attribute comprises: a terminal supporting an NPN. (Qualcomm_ S2-1811733, Section 6.1.1, UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for, etc., subscriber of a non-public network is identified based on a NAI. The realm part of the NAI may include the NPN-ID of the non-public network).




Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein the first information is NPN related information from a first network device. (Qualcomm_ S2-1811733, Section 6.1.1, the following information is broadcasted in SIB by gNBs providing access to a non-public network: PLMN ID identifying non-public networks, etc., List of NPN-IDs per PLMN-ID identifying the non-public networks the cell provides access to, etc., UE perform network selection between gNBs broadcasting different NPN-IDs or between gNBs broadcasting the same NPN-IDs).

Claim 6
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 5, wherein the first information is carried in system information. (Qualcomm_ S2-1811733, Section 6.1.1, the following information is broadcasted in SIB by gNBs providing access to a non-public network, etc.).

Claim 7
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein performing, by the terminal, the cell selection or cell reselection based on the first information comprises at least one of followings: determining, by the terminal, whether a first cell is an appropriate target cell based on the first information; or, determining, by the terminal, whether to firstly select the first cell based on the first information, wherein the first cell or a first frequency is a candidate cell during the cell selection or cell reselection. (Qualcomm_ S2-1811733, Section 6.1.1, UE perform network selection between gNBs 

Claim 8
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 7, wherein determining, by the terminal, whether the first cell or a first frequency is the appropriate target cell or target frequency based on the first information comprises: determining, by the terminal, a cell of an NPN as the appropriate target cell. (Qualcomm_ S2-1811733, Section 6.1.1, UE perform network selection between gNBs broadcasting different NPN-IDs or between NBs broadcasting the same NPN-IDs, etc., a UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for).

Claim 9
The claim represent an apparatus, e.g. terminal device, recited in and performing the method in claim 1, The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Qualcomm_ S2-1811733 further discloses a user equipment (UE) inherently comprising a processor executing instructions stored in an associated memory to perform the disclosed NPN cell selection method. 

The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 11
The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 12
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 13
The claim is rejected using the same grounds used for rejecting claim 5 above.

Claim 14
The claim is rejected using the same grounds used for rejecting claim 6 above.

Claim 15
The claim is rejected using the same grounds used for rejecting claim 7 above.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 8 above.




The claim represent an apparatus, processor, recited in and performing the method in claim 1 or the functional steps in claim 9. The claim is therefore rejected using the same grounds used for rejecting claim 1 or 9 above. Qualcomm_ S2-1811733 further discloses a user equipment (UE) inherently comprising a processor executing instructions stored in an associated memory to perform the disclosed NPN cell selection method.

Claim 18
The claim represents implementation of the method recited in claim 1 or the functional steps recited in claim 9 in a processor executable instructions stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 or 9 above. Qualcomm_ S2-1811733 further discloses a user equipment (UE) inherently comprising a processor executing instructions stored in an associated memory to perform the disclosed NPN cell selection method.

Claim 19
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 13
The claim is rejected using the same grounds used for rejecting claim 3 above.



Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
QUALCOMM INCORPORATED, et al. ("Overall Evaluation and Conclusion of Key Issue 1 and 2 for Stand-alone Non-Public Networks", SA WG2 Meeting# 129bis S2-1811735, 20 November 2018), see section 1.1: NPN network identification, discovery and selection including assignment and broadcasting of related identifications. Therefore, this reference may be combined with Cai using the same motivation and thereby reads on at least all present independent claims.

SAMSUNG, et al. ("Update of Solution#4: Support of NPN Subscription", SA WG2 Meeting #129Bis S2-1813179, 29 November 2018,see section 6.4, which discloses assignment and use of related NPN network IDs and subscriber ID, etc. Therefore, this reference may be combined with Cai using the same motivation and thereby reads on at least all present independent claims.

BAEK, et al. (US 2021/0297937 A1) discloses method of a base station according to an embodiment for solving the above-mentioned problems includes the operations of: generating a system information block (SIB) including first information related to the public land mobile network (PLMN) ID (identity) of a public network, second information for identifying a private network, and third information for controlling access of a terminal to the private network; and transmitting the system information block to the terminal, see pars.  0011-14; also see figs. 3-4 and associated text. Therefore, this reference may be .
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641